Title: Abigail Adams to George Cabot, 8 January 1794
From: Adams, Abigail
To: Cabot, George


          
            Dear Sir
            [8 January 1794]
          
          When I had the pleasure of visiting you in the Summer you may recollect Some conversation which too place respecting a young Gentleman whom You was pleasd to say you wishd to see engaged in writing upon a certain subject as You thought many circumstances concured to render him the most suitable person. at that Time he declined.
          But an opportunity has since offerd to discuss a subject, by which he conceived he might render some service to the publick
          a Number of papers have been printed in Russels Centinal, under the signature of Columbus—begining the 30 of Novbr and closing the 21. of December. if you see them and read them in course you will judge Sir whether a Republication of them in Philadelphia in the News papers or a pamphlet, (as they have become fashionable)

will tend to throw any light upon a Subject which at present occupies much of the publick attention
          you will be sensible why I address myself to you rather than to an other person, to whom I have not even communicated my intention I had rather upon this occasion resign Solely to your judgment and am Sir With Sentiments of respect for you and affectionate Regard to your Lady / Your Humble Servant
          
            Izabella
          
        